Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,000,010. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite the same inventive features as the references claims merely in alternate arrangements, etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the term “expected” recited throughout the claims is indefinite for the same reasons discussed in the parent case, etc.
Further regarding claim 8, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) {MPEP § 2173.05(p)}.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7-11, 13-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesinsky US 8,720,373.

	Regarding claim 1, Tesinsky teaches a bale feeder for feeding a herd of livestock, the bale feeder comprising: at least three ring-shaped horizontal rails comprising a top rail, a bottom rail and a middle rail; the middle rail spaced above the bottom rail at a middle rail height measured from a ground; and a plurality of neck rails extending upwards and inwards from the middle rail to the top rail, each neck rail spaced apart from an adjacent neck rail on same side of the bale feeder at a neck rail distance (figure 3); 
	but does not specify the middle rail height about equal to a length of a longest foreleg expected in the herd of livestock; and the neck rail distance falling within a range bounded by: a widest head expected in the herd of livestock; and a narrowest adult shoulder width expected of any adult animal in the herd of livestock.
	However, such values would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, in order to accommodate desired spacing for feeding various livestock desired to feed, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, especially since such values are not nonobvious to those in the art, etc.

	Regarding claim 4, Tesinsky teaches the bale feeder of claim 1, wherein spacing between neck rails on same side of the bale feeder are parallel to one another and each of the neck rail distances is constant therebetween (figure 3).

	Regarding claim 5, Tesinsky teaches the bale feeder of claim 1, but does not specify wherein the middle rail height is about twenty five inches.
	However, such a value would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, in order to accommodate a particular sized livestock to feed; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, especially since such values are not nonobvious to those in the art, etc.

	Regarding claim 7, Tesinsky teaches he bale feeder of claim 1, but does not specify wherein the longest foreleg, widest head and narrowest adult shoulder width expected in the herd of livestock are defined by a data table.
	However, data tables are very well known in the art, and in general. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize such a table, in order to provide efficient assembly of the system, etc.

	Regarding claim 8, Tesinsky teaches the bale feeder of claim 1, but does not specify wherein the longest foreleg, widest head and narrowest adult shoulder width expected in the herd of livestock are defined by actual measurement data taken from the herd of livestock.
	However, such method steps would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, in order to avoid providing a system that does not properly “fit” the type of livestock to be fed, etc.

	Regarding claim 9, Tesinsky teaches the bale feeder of claim 1, but does not specify wherein the neck rail distance is about 12.5 inches.
	However, such a value would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, in order to accommodate a particular sized livestock to feed; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, especially since such values are not nonobvious to those in the art, etc.

	Regarding claim 10, Tesinsky teaches the bale feeder of claim 1, but does not specify wherein the widest head is about 9.05 inches and the narrowest adult shoulder width is about 13.38 inches.
	However, such a value would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, in order to accommodate a particular sized livestock to feed; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, especially since such values are not nonobvious to those in the art, etc.

	Regarding claim 11, Tesinsky teaches the bale feeder of claim 1, but does not specify wherein a distance between the top rail and the ground is about 50.40 inches.
	However, such a value would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, in order to accommodate a particular sized livestock to feed; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, especially since such values are not nonobvious to those in the art, etc.

	Regarding claim 13, Tesinsky teaches he bale feeder of claim 1, but does not specify wherein the bale feeder is a hay bale feeder and the livestock are cattle.
	However, the hay/cattle combination if very obvious and arguably inherent to those with ordinary skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such feeding combination, in order to utilize the system for one of its well known intended purposes, etc.

	Regarding claim 14, Tesinsky teaches a method of determining rail spacing of a livestock bale feeder comprising: arranging at least three horizontal rings one above another, the at least three horizontal rings comprising a bottom ring, a middle ring and a top ring, wherein the middle ring is raised above the bottom ring and the top ring is raised above the middle ring; placing a plurality of neck rails extending inward and upward from the middle ring to the top ring; setting a height of the middle ring from ground about equal to a longest expected foreleg length of livestock to eat from the livestock bale feeder; and spacing a first neck rail of the plurality of neck rails a distance from an adjacent neck rail on same side of the livestock bale feeder, the distance falling within a range bounded by: a widest expected head of livestock to eat from the livestock bale feeder; and a narrowest expected adult shoulder width of livestock to eat from the livestock bale feeder (see claim 1 rejection where if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or made obvious by the prior art device).

	Regarding claim 15, Tesinsky teaches the method of claim 14, wherein the height of the middle ring from ground is about 26.15 inches (see previous rejections).

	Regarding claim 16, Tesinsky teaches the method of claim 14, wherein the distance between adjacent neck rails on same side of the livestock bale feeder is about 12.87 inches (see previous rejections).

	Regarding claim 18, Tesinsky teaches the method of claim 14, further comprising identifying the longest expected foreleg length, widest expected head and narrowest expected adult shoulder width from a table of data (see previous rejections).

	Regarding claim 19, Tesinsky teaches the method of claim 14, further comprising measuring livestock to eat from the livestock bale feeder to obtain the longest expected foreleg length, widest expected head and narrowest expected adult shoulder width (see previous rejections).

Claim(s) 2, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesinsky in view of Kerns US 2010/0263597.

	Regarding claim 2, Tesinsky teaches the bale feeder of claim 1, further comprising: a first corner neck rail extending upwards and inwards from the middle rail to the top rail on a first side of the bale feeder; a second corner neck rail extending upwards and inwards from the middle rail to the top rail on a second side of the bale feeder; the first corner neck rail and the second corner neck extending on opposing sides of a corner of the bale feeder (figure 3); 
	but does not specify a connecting rail extending horizontally between the first corner neck rail and the second corner neck rail; and a distance between the first corner neck rail and the second corner neck rail below the connecting rail falling within the range bounded by the widest head and the narrowest adult shoulder width.
	Kerns; however, does teach a connecting rail (146 figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a connecting rail, in order to provide enhanced stability to the rails, etc.
	Furthermore, such values would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, in order to accommodate desired spacing for feeding various livestock desired to feed, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, especially since such values are not nonobvious to those in the art, etc.

	Regarding claim 20, the references teach the method of claim 14, further comprising bounding a corner feeding space by two corner neck rails, the middle ring and a connecting rail, the connecting rail extending horizontally between the two corner neck rails, wherein an entirety of the corner feeding space falls within the range (see previous rejections).

Claim(s) 3, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesinsky and Kerns in view of Rice US 2005/0217593.

	Regarding claim 3, the references teach the bale feeder of claim 2, but do not specify further comprising a mineral tray coupled to the middle rail between the first corner neck rail and the second corner neck rail.
	Rice; however, does teach a combination hay feeder and mineral tray (figure 6). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such combination, in order to efficiently feed required nutrients for the desired livestock to feed, etc.

	Regarding claim 21, the references teach the method of claim 14, further comprising integrating a mineral tray into the livestock bale feeder by attaching the mineral tray to an inside corner of the middle ring (see previous rejections).

Claim(s) 12, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesinsky in view of Lienemann US 2010/0132617.

	Regarding claim 12, Tesinsky teaches the bale feeder of claim 1, further comprising: a rack on the bale feeder (as also shown in figure 3), but does not specify the rack comprising a base resting on the top rail, and a rack top; the base substantially same size and shape as the top rail; the rack top substantially same size and shape as the bottom rail; and the rack and the bale feeder together forming an hourglass shape.
	Lienemann; however, does teach such shaped bale feeder (at least figures 2A, 5-6). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such arrangement of bale feeder/rack in order to better funnel the bale, etc.

	Regarding claim 22, the references teach the method of claim 14, further comprising creating an hourglass shape to the livestock bale feeder by securing a rack on top of the top ring (see previous rejections).

Allowable Subject Matter
Claims 6 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious the combination of limitations recited in claims 1 and 6 and 14 and 17; particularly, the specific range of values described in claim 6 corresponding to the elements defined in claim 1, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644